                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 CARLOS JUNIOR HERNANDEZ #133527,               )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )   CIVIL ACT. NO. 1:18-cv-522-TFM-MU
                                                )
 THOMAS R. BOLLER,                              )
                                                )
        Defendant.                              )

                                        JUDGMENT

       In accordance with the Memorandum Opinion and Order entered on this date adopting the

Recommendation of the Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that

this action is DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 3rd day of May 2019.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
